        Case 1:16-cv-08569-LAP Document 226 Filed 02/17/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETERSEN ENERGÍA INVERSORA, S.A.U. and
PETERSEN ENERGÍA, S.A.U.,

                               Plaintiffs,

                       -against-

ARGENTINE REPUBLIC and YPF S.A.,                             Case Nos.:

                               Defendants.                   1:15-cv-02739-LAP
                                                             1:16-cv-08569-LAP

ETON PARK CAPITAL MANAGEMENT, L.P.,
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,

                               Plaintiffs,

                       -against-

ARGENTINE REPUBLIC and YPF S.A.,

                               Defendants.


   PLAINTFFS’ REPLY IN SUPPORT OF PRE-MOTION CONFERENCE LETTER
            AND REPORT REGARDING STATUS OF DISCOVERY


     KING & SPALDING LLP                     KELLOGG, HANSEN, TODD,
                                              FIGEL & FREDERICK, P.L.L.C.
     Israel Dahan
     Laura E. Harris                         Mark C. Hansen
     1185 Avenue of the Americas             Derek T. Ho
     New York, New York 10036                Andrew E. Goldsmith
                                             1615 M Street, N.W., Suite 400
     Reginald R. Smith (pro hac vice)        Washington, D.C. 20036
     1100 Louisiana Street
     Houston, Texas 77002

     Counsel for Plaintiffs Petersen Energía Inversora, S.A.U., Petersen Energía, S.A.U.,
Eton Park Capital Management, L.P., Eton Park Master Fund, Ltd., and Eton Park Fund, L.P.
         Case 1:16-cv-08569-LAP Document 226 Filed 02/17/21 Page 2 of 4




       Plaintiffs respectfully submit this reply in anticipation of the February 18, 2021 status

conference. Much of Defendants’ submission, Petersen Dkt. No. 284, is irrelevant to the three

issues before the Court: Defendants’ deficient document productions, in particular with respect

to their affirmative defenses; YPF’s baseless refusal to produce individual custodians’

documents until it obtains their consent; and how much time is needed for the completion of

discovery.

       First, Defendants inform the Court (at 16) that they will produce “documents relevant to”

their affirmative defenses, but hours before filing their submission YPF told Plaintiffs in a letter

that they will produce only documents “supporting” those defenses, Ltr. from M. Goodman to L.

Harris at 4 (Feb. 17, 2021), Ex. 1. The latter is insufficient, and the Court should order both

Defendants to comply with the representation in their submission. As to the parameters of their

searches, the Republic asserts (at 3) that it was in the process of responding to the issues

Plaintiffs raised when they filed their status report and pre-motion conference letter. Assuming

the truth of that convenient assertion, Plaintiffs raised these questions with the Republic on

December 2, 2020. See Ltr. from L. Harris to Counsel for Republic (Dec. 2, 2020), Ex. 2. The

pandemic does not justify waiting 11 weeks before, for example, “determin[ing] whether email

exists” for the individuals Plaintiffs identified, as the Republic now says (at 15) it is doing. The

Court should not endorse Defendants’ apparent strategy of (at best) slow-rolling their document

productions until Plaintiffs raise their deficiencies with the Court.

       Second, YPF plays word games with respect to its manufactured need to obtain consent

from custodians. YPF insists (at 9) that it is not “withholding” documents; it instead has “sought

the consent of document custodians prior to producing their documents.” That is a distinction

without a difference. Plainly, YPF possesses, but will not produce, the documents. The Court
          Case 1:16-cv-08569-LAP Document 226 Filed 02/17/21 Page 3 of 4




should order YPF to cease the consent charade and produce the documents in its possession. The

broad provisions of Argentine law that YPF cites (at 9 n.4) do not require YPF to obtain consent

first. On their face, these provisions do not address employee consent or otherwise support

YPF’s claim. See Exs. 3-6.1 Even if they did, YPF has no answer to the cases Plaintiffs cited

requiring YPF to produce without waiting for consent. See Dkt. No. 279 at 7.

         YPF attempts (at 10-11) to blame Plaintiffs for their delay with respect to documents of

the four Eskenazi family members and Mauro Dacomo. When YPF asked Plaintiffs to obtain

those individuals’ consent, Plaintiffs promptly conveyed the request to counsel for Grupo

Petersen. Ltr. from A. Goldsmith to L. Lopez (Nov. 2, 2020), Ex. 7. As YPF notes (at 10), it has

made the request again of their U.S. counsel, Steven Reisberg. In any event, YPF should

produce the documents without waiting for consent. In addition, YPF should explain why it is

apparently producing for only 12 custodians – the Eskenazis, Dacomo, and seven others, see Dkt.

No. 284 at 10 –                          claimed by its 30(b)(6) designee, see O’Durnin Tr. 63,

Ex. 8.

         Third, a one-month extension of the discovery schedule is sufficient provided the parties

and the witnesses proceed in good faith and with expedition to complete discovery. Defendants

have had Plaintiffs’ requests since August, and the Eskenazis have had Defendants’ requests

since October. This discovery is in process, as we reported last Thursday to the Court. It is past

time that fact discovery is completed.




1
 Article 19 of the Argentine Constitution, for example, merely states that “private actions of
men which are in no way contrary to public order or morality and are not injurious to a third
party, are reserved solely to God and are exempt from the authority of judges.” Ex. 3 at 1, 4.

                                                 3
         Case 1:16-cv-08569-LAP Document 226 Filed 02/17/21 Page 4 of 4




       Defendants attempt to create a fourth issue out of the discovery from the Eskenazis. But

there is no request before the Court for any intervention with respect to them.2 As Plaintiffs

explained (at 11-17), the production of documents and provision of testimony from the Eskenazis

is ongoing, largely thanks to Plaintiffs’ efforts as described in our status report submitted last

Thursday. Plaintiffs repeatedly asked Mr. Reisberg to attend the February 18 conference, but he

has declined.


DATED: February 17, 2021                    By:    /s/ Mark C. Hansen

Israel Dahan                                       Mark C. Hansen
Laura E. Harris                                    Derek T. Ho
KING & SPALDING LLP                                Andrew E. Goldsmith
1185 Avenue of the Americas                        KELLOGG, HANSEN, TODD,
New York, New York 10036                             FIGEL & FREDERICK, P.L.L.C.
Phone: (212) 556-2114                              1615 M Street, N.W., Suite 400
Fax: (212) 556-2222                                Washington, D.C. 20036
Email: idahan@kslaw.com                            Phone: (202) 326-7900
Email: lharris@kslaw.com                           Fax: (202) 326-7999
                                                   Email: mhansen@kellogghansen.com
Reginald R. Smith (pro hac vice)                   Email: dho@kellogghansen.com
KING & SPALDING LLP                                Email: agoldsmith@kellogghansen.com
1100 Louisiana Street
Houston, Texas 77002
Phone: (713) 751-3200
Fax: (713) 751-3290
Email: rsmith@kslaw.com

     Counsel for Plaintiffs Petersen Energía Inversora, S.A.U., Petersen Energía, S.A.U.,
Eton Park Capital Management, L.P., Eton Park Master Fund, Ltd., and Eton Park Fund, L.P.




2
 Defendants, the day before the status conference, request an order compelling Plaintiffs to
provide discovery from the four members of the Eskenazi family. That request is inappropriate
because it fails to comply with the Court’s rules for pre-motion letters, which allow three
business days for a response, rather than a matter of hours. It is also unnecessary given the
ongoing discovery from the Eskenazis that is described in our February 11 status report.

                                                  4
